Case 14-28743        Doc 71     Filed 04/16/19     Entered 04/16/19 12:50:35          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 28743
         Cheryl D Bates-Williams

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/05/2014.

         2) The plan was confirmed on 02/17/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 02/20/2018.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $5,297.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-28743             Doc 71             Filed 04/16/19    Entered 04/16/19 12:50:35                 Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $104,896.59
           Less amount refunded to debtor                                $23,428.42

 NET RECEIPTS:                                                                                               $81,468.17


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,622.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                  $3,118.52
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $6,740.52

 Attorney fees paid and disclosed by debtor:                             $750.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for Direc   Unsecured         342.00        243.25           243.25        243.25        0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        342.44           342.44        342.44        0.00
 Atlas Acquisitions LLC                      Unsecured         980.00        980.82           980.82        980.82        0.00
 Atlas Acquisitions LLC                      Unsecured         271.00        217.12           217.12        217.12        0.00
 BMW Financial Services                      Secured       22,603.58     22,603.58        22,603.58      22,603.58     655.12
 CCI Contract Callers, Inc                   Unsecured         139.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured      4,700.00       6,803.20         6,803.20      6,803.20        0.00
 Discover Financial Services                 Unsecured         595.00           NA               NA            0.00       0.00
 Illinois Bell Telephone Company             Unsecured         211.00        211.81           211.81        211.81        0.00
 Internal Revenue Service                    Priority            0.00          0.00             0.00           0.00       0.00
 Internal Revenue Service                    Unsecured           0.00         70.37            70.37          70.37       0.00
 Lincoln Technical Institute                 Unsecured      2,958.00       3,200.45         3,200.45      3,200.45        0.00
 Mcsi Inc                                    Unsecured          50.00           NA               NA            0.00       0.00
 Midland Funding                             Unsecured      1,999.00            NA               NA            0.00       0.00
 Montgomery Ward                             Unsecured         390.00        390.53           390.53        390.53        0.00
 Nationstar Mortgage LLC                     Secured      145,447.38    169,052.33       169,052.33            0.00       0.00
 Nationstar Mortgage LLC                     Secured       37,585.75     14,688.98        14,688.98      14,688.98        0.00
 Ncofin/980                                  Unsecured      1,497.00            NA               NA            0.00       0.00
 Ocwen Loan Servicing LLC                    Secured      159,897.00    153,638.51       153,638.51            0.00       0.00
 Ocwen Loan Servicing LLC                    Secured        6,212.49       6,212.49         6,212.49      6,212.49        0.00
 Ocwen Loan Servicing LLC                    Secured             0.00        350.00           350.00           0.00       0.00
 Peoples Energy Corp                         Unsecured         601.00        714.69           714.69        714.69        0.00
 Portfolio Recovery Associates               Unsecured      9,737.00       9,293.28         9,293.28      9,293.28        0.00
 Portfolio Recovery Associates               Unsecured         531.00        531.03           531.03        531.03        0.00
 Quantum3 Group                              Unsecured         155.00        155.20           155.20        155.20        0.00
 Select Portfolio Servicing Inc              Secured       18,968.99     18,968.99        18,968.99       7,413.29        0.00
 Select Portfolio Servicing Inc              Secured      210,790.00    206,507.17       206,507.17            0.00       0.00
 Stellar Recovery                            Unsecured      1,017.00            NA               NA            0.00       0.00
 United States Dept Of Education             Unsecured     23,410.00     24,775.51        24,775.51            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-28743        Doc 71      Filed 04/16/19     Entered 04/16/19 12:50:35             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $529,198.01              $0.00             $0.00
       Mortgage Arrearage                                $39,870.46         $28,314.76             $0.00
       Debt Secured by Vehicle                           $22,603.58         $22,603.58           $655.12
       All Other Secured                                    $350.00              $0.00             $0.00
 TOTAL SECURED:                                         $592,022.05         $50,918.34           $655.12

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $47,929.70         $23,154.19              $0.00


 Disbursements:

         Expenses of Administration                             $6,740.52
         Disbursements to Creditors                            $74,727.65

 TOTAL DISBURSEMENTS :                                                                     $81,468.17


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
